On or about July 14, 1936, the appellant filed with the Board of Zoning Appeals of New Haven, an application for a certificate of approval of certain land owned by himself and his wife, as a location suitable to establish thereon a station for the sale of gasoline and other products, for which he desired to obtain a license from the Commissioner of Motor Vehicles, under the provisions of Section 646cof the Cumulative Supplement of 1935, to the General Statutes, *Page 463 
the provisions of which require that such certificate of approval shall be obtained:
      "from the selectman or town manager of the town, the mayor of the city or the warden of the borough, wherein the station or the pump is located or is proposed to be located, except in any city or town having a zoning commission and a board of appeals, in which case such certificate shall be obtained from the board of appeals."
A hearing was had upon this application December 14, 1936, and on December 15, 1936, the application was dismissed upon the ground that the Board of Zoning Appeals had no jurisdiction of the matter.
It appears to have been the opinion of the Board of Zoning Appeals that there is, in the City of New Haven, no zoning commission, and therefore the Board of Zoning Appeals has no jurisdiction of such applications and that, under the statute, the matter is one for disposition of by the Mayor.
The answer to the question which is determinative of the question presented is, whether or not the City of New Haven has a zoning commission. It is conceded that it has a Board of Zoning Appeals.
The January Session of the General Assembly of 1913, created in the City of New Haven, a City Plan Commission, the duties of which was to prepare a comprehensive plan for systematic and harmonious development of the City. (SeeSec. 395 of the City Charter.)
At the Session in 1921, the General Assembly authorized the City to create zoning districts, and for that purpose it created a Zoning Commission and Board of Zoning Appeals. These boards continued in existence until the Session of 1925, when the Act of 1925 was amended. This amendment continued the existence of the Commission and Board of Appeals, providing therein that the existence of the Commission should terminate January 1, 1926, and thereafter the City Plan Commission should be vested with all the power and duties of the Zoning Commission.
These provisions are found in Sections 303, 304 and 305of the City Charter.
The City Plan Commission is therefore charged with the duty of exercising the authority of a zoning commission and *Page 464 
when exercising such authority it is a zoning commission within the meaning of the statute. The name of the commission is not determinative of the character of the commission. Its character is determined by the authority conferred upon and the duties required of it.
The City Plan Commission of the City of New Haven is a zoning commission and it follows that the Board of Zoning Appeals, under the statute, has jurisdiction of and is the authority charged with the duty of hearing and determining the application of the appellant.
   Judgment sustaining the appeal may be entered.